Title: To George Washington from William Heath, 30 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, Jany 30. 1781.
                        
                        I have this morning been honored with your several favors of yesterday, to which I shall duly attend. Am
                            happy to hear that a supply of Provisions is coming on; some have already arrived. Colo. Vose informs me the new Road is
                            now passable for Sleighs if there is a sufficiency of Snow.
                        I have given an order for the serjeant of Captain Machin’s company to take four Enlisted men to New Windsor:
                            the bounty-money they have received is but a trifle, and might be refunded by the Officer of the regiments to which they
                            did belong; but as they discover an inclination to serve in the Artillery, it may be best to indulge them: probably, your
                            Excellency may think best to order them to Colo. Crane’s regiment, if there are any men lately inlisted in that regiment,
                            belonging to the state of New York; but if the exchange is to be for men belonging to the state of New York, who have for
                            some time been inlisted in Colo. Crane’s regiment, objections naturally arise against it; for there are many Massachusetts
                            men in the New York line, and, perhaps in every line of the Army, there are men belonging to other States, and an exchange
                            of the whole would in its operations be productive of many inconveniencies, and if allowed in one may be contended for in
                            all.
                        Colonel Greene who has lately come on from the Eastward, has represented the necessity of some mode being
                            adopted for supplying the Recruits coming on to the Army with Provisions; several of the former issuing Stores being
                            discontinued: I beg leave to submit it to your Excellency’s consideration.
                        I request to be informed, whether Colo. Cranes regiment is to be considered in the distribution of Clothing
                            from the state Clothier of Massachusetts, or whether they will receive their Clothing from the Continental Store by orders
                            from your Excellency. I have the honor to be With the greatest respect Your Excellencys most obedient servant
                        
                            W. Heath
                        
                        
                            A Soldier belonging to the Connecticut Line, who left New york the last week, Said it was reported in
                                New York, that there had been an action near Kings bridg on Monday in which Colo. Delaney was badly wounded, Sixteen
                                men killed on the Field, and three waggon Loads of wounded, brought off the Hutts, and Colo. Delaney Houses and mills
                                burnt.
                        
                        
                            W.H.
                        
                    